Citation Nr: 0909578	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-34 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
July 12, 2008, for the service-connected bilateral deafness, 
otosclerosis with tinnitus aurium.  

2.  Entitlement to a rating in excess of 40 percent beginning 
July 12, 2008, for the service-connected bilateral deafness, 
otosclerosis with tinnitus aurium.

3.  Entitlement to an increased rating for the service-
connected amputation of the terminal phalanx of the left 
thumb, the terminal and greater portion of the middle phalanx 
of the left index finger; and the distal phalanx of the left 
middle finger with deformity and degenerative changes in all 
joints of the left (minor) hand.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1947 to May 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the RO in Jackson, 
Mississippi.  Jurisdiction over the case was later 
transferred to the RO in St. Petersburg, Florida.  

An initial hearing was held at the RO in October 2007.  Then, 
the Veteran testified at a hearing held before the 
undersigned Veterans Law Judge (VLJ) at the RO in August 
2007.  

This case was remanded by the Board in October 2007 for 
further development of the record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  



FINDINGS OF FACT

1.  Prior to July 12, 2008, the service-connected bilateral 
hearing loss was shown to have been productive of no worse 
than Level IX in the right ear and Level I hearing in the 
left ear.  

2.  Beginning on July 12, 2008, the service-connected 
bilateral hearing loss is shown to be productive of no worse 
than Level IX in the right ear and Level V hearing in the 
left ear.  

3.  The service-connected amputations of the left thumb, 
index finger and middle finger with degenerative changes of 
other joints of the hand currently are shown to be productive 
of an overall disability picture that more nearly equates to 
that of unfavorable ankylosis of the thumb and the index and 
middle fingers.  

4.  The service-connected residual scarring due to the 
amputations of the left thumb index finger and middle finger 
are shown to more nearly resemble a disability picture 
manifested by a superficial scar that is painful on 
examination.  .  



CONCLUSIONS OF LAW

1.  The criteria for the assigned of a rating in excess of 10 
percent for the service-connected bilateral deafness and 
otosclerosis prior to July 12, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86 including Diagnostic Code 
6100 (2008).  

2.  The criteria for the assignment of a rating in excess of 
40 percent the service-connected bilateral deafness and 
otosclerosis beginning on July 12, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.85, 4.86 including Diagnostic Code 
6100 (2008).  

3.  The criteria for the assignment of a 40 percent rating 
for the service-connected amputations of the left thumb, left 
index finger, and left middle finger with degenerative 
changes of other joints of the hand are met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.118 
including Diagnostic Codes 5132, 5218 (2008).  

5.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected scarring related to 
amputations of the left thumb, index finger and middle finger 
are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R.§§ 4.7, 4.118 
including Diagnostic Code 7804 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Letters sent to the Veteran in May 2005, July 2007, and 
October 2007 regarding the claim for a higher rating did not 
fully comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that any defect in 
notice did not affect the essential fairness of the 
adjudication because the Veteran had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  

The Veteran has been issued a statement of the case which 
included the necessary information applicable to his claims.  
He has been given ample opportunity to respond to the rating 
decision and statement of the case, which adequately 
explained the criteria for increased rating.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claims.  There is no 
showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements and testimony from the 
Veteran, as well as, VA outpatient records, reports of VA 
examinations.  




Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  


A rating in excess of 10 percent prior to July 12, 2008, for 
the service-connected bilateral deafness with otosclerosis

Based on hearing loss noted during service, service 
connection was granted for bilateral deafness, otosclerosis 
with tinnitus, in a March 1957 rating action.  A 
noncompensable evaluation was assigned.  

The post service medical records relate that he has undergone 
several surgeries of his otosclerosis including a right 
stapedectomy that was performed in February 1966.  Later that 
year, exploratory tympanotomy was performed.  A revision of 
the right stapedectomy was performed in January 1967.  

A March 1967 rating action granted temporary 100 percent 
ratings based on hospitalization and then increased the 
rating to 10 percent.  

In September 1968, right stapedectomy revision was performed.  
In March 1976, left stapedectomy was performed.  

In March 1999, the RO granted service connection for 
labyrinthine vertigo as secondary to bilateral deafness, 
otosclerosis with tinnitus.  

The Veteran filed his current claim in March 2005.  The 
rating was increased to 40 percent in a September 2008 rating 
action.  

Even though the RO increased the schedular rating for the 
Veteran's disability during the appeal, the issue of higher 
ratings remained on appeal, as the Veteran has not indicated 
his desire to withdraw these issues.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  

To evaluate the degree of disability for service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 Diagnostic Code 6100.  Copies of 
these tables from the rating code were provided to the 
Veteran in the statement of the case.  

The Board has considered the application of 38 C.F.R. § 4.86 
[exceptional patterns of hearing impairment].  Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  

A VA examination was conducted in May 2005.  The audiological 
evaluation report indicates that the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 hertz were all 
above 105 decibels, in the right ear.  The puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 
hertz were 35, 55, 65, and 65, in the left ear, respectively.  
The average puretone thresholds for the right ear were 105 
decibels and 55 decibels in the left ear.  The controlled 
speech discrimination was unattainable in the right ear and 
92 percent in the left ear.  

The May 2005 test results yielded numeric designations which 
equated to Level XI hearing loss in the right ear and Level I 
hearing loss in the left ear.  These findings translate to a 
10 percent rating. 

Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 10 percent 
prior to July 12, 2008, under 38 C.F.R. Part 4, including 
§§ 4.85, 4.86, 4.87 and Diagnostic Code 6100.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim for a higher disability 
evaluation for this period of time. 


A rating in excess of 40 percent beginning July 12, 2008, for 
the service-connected bilateral deafness with otosclerosis.  

VA examination was conducted in July 2008.  The audiological 
evaluation report indicates that the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 hertz were all 
above 105 decibels, in the right ear.  

The puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz were 55, 55, 70, and 70, in the left 
ear, respectively.  The average puretone threshold for the 
right ear was 105 decibels and 62.5 decibels in the left ear.  
The controlled speech discrimination was unattainable in the 
right ear and 84 percent in the left ear.  

As the Veteran hearing loss pattern is considered 
exceptional, 38 C.F.R. § 4.86 is for application.  The May 
2005 test results yielded numeric designations which equated 
to Level XI hearing loss in the right ear and Level V hearing 
loss in the left ear (utilizing Table VIa).  This results in 
a 40 percent rating.  

Consequently, the audiometry findings do not support the 
assignment of a disability evaluation higher than 40 percent 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  The preponderance of the evidence is 
against the Veteran's claim and it must be denied.  


An increased rating for the service-connected amputation of 
the terminal phalanx of the left thumb, the terminal and 
greater portion of the middle phalanx of the left index 
finger, and the distal phalanx of the left middle finger with 
deformity and degenerative changes in all joints of the left 
hand

The service treatment records relate that, while transporting 
a dynamite cap, an explosion caused damage to his left hand.  

A July 1956 VA examination showed that the Veteran was right 
handed.  Therefore, for rating purposes the left hand will be 
considered the minor extremity.  

In a December 1956 rating action, service connection was 
granted for amputation of the terminal phalanx of the left 
thumb, terminal and greater portion of the middle phalanx of 
the left index finger with deformity of the left middle 
finger (minor) with degenerative changes in all joints.  A 30 
percent evaluation was assigned under Diagnostic Code 5219, 
which considers unfavorable ankylosis of the two digits of 
one hand.  

During the appeal, VA examiners have provided descriptions of 
the Veteran's left hand/fingers disability, an amputation of 
the distal portion of the middle finger (with deformity of 
the nail).  

Although this area of the middle finger was not defined as an 
amputation until VA examination in May 2005, the Board will 
consider this middle finger disability in the current review.  

As such, the Board considered the partial amputations of the 
thumb, index finger, and middle finger, of the left hand 
under Diagnostic Codes 5132 (multiple finger amputations) and 
Diagnostic Code 5218 (unfavorable ankylosis for multiple 
fingers).  

Under Note (a) of Diagnostic Code 5132, the ratings for 
multiple fingers apply to amputations at the proximal 
interphalangeal joints or through the proximal phalanges. 

Amputation through the middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers.  

Amputations at the distal joints, or through the distal 
phalanges, other than negligible losses, will be rated as 
prescribed for favorable ankylosis of the fingers. 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5132. 

As the current disability picture involving the Veteran's 
left hand is shown to more closely resemble that of 
amputation of the left terminal phalanx of the thumb, middle 
phalanx of the index finger, and distal phalanx of the left 
middle finger, the Board finds that a higher rating of 40 
percent based on an overall level of impairment consistent 
with the Veteran having unfavorable ankylosis of these digits 
is assignable.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The VA examinations reports dated in May 2005 and March 2008 
show that the Veteran was a retired security worker.  He 
reports tenderness in all joints and phalanges of the left 
hand.  In his former occupation he had to use his gun in his 
right hand.  He was unable to write, button clothes, tie 
shoes or type with his left hand.   

On examination, there was a decreased range of motion of all 
fingers and thumb.  He is unable to fully extend the left 
index and left middle finger.  He had 5/5 grip but uses only 
the thumb and index finger.  

The VA X-ray reports noted degenerative changes involving all 
joints in the fingers of the left hand.  

Under Diagnostic Code 5218, the evaluation assigned for 
unfavorable ankylosis of the thumb, index finger and middle 
finger of a minor hand is 40 percent.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Therefore, a rating of 40 percent is warranted for the 
service-connected amputations of the left thumb, left index 
finger and left middle finger.  


Scarring

VA examination in May 2005, noted there were tender 3 cm. x 1 
mm. scars on the left index finger and left thumb.  The March 
2008 VA examination report also noted tender residual 
scarring of the left index finger, left middle finger and 
left thumb.  

Since tenderness is a separate and distinct manifestation, 
similar to the situations discussed above for tinnitus, the 
residual scarring may be rated separately.  See Esteban, at 
259, 261-62.  

A 10 percent evaluation is warranted for superficial scars, 
which are painful on examination.  

Accordingly, a separate 10 percent rating is warranted under 
Diagnostic Code 7804 for the residual scarring due to the 
amputations of the left thumb, index finger, and middle 
finger.  



ORDER

An increased evaluation in excess of 10 percent for the 
service-connected bilateral deafness and otosclerosis prior 
to July 12, 2008, is denied.  

An increased evaluation in excess of 40 percent for the 
service-connected bilateral deafness and otosclerosis since 
July 12, 2008, is denied.  

An increased rating of 40 percent for the service-connected 
amputation of the terminal phalanx of the left thumb, the 
terminal and greater portion of the middle phalanx of the 
left index finger, and the distal phalanx of the left middle 
finger with deformity and degenerative changes of the other 
joints of the left hand is granted subject to the regulations 
governing the payment of monetary benefits.  

A separate 10 percent rating for the service-connected 
residual scarring due to the amputation of the left thumb, 
index finger and middle finger is granted, subject to the 
regulations governing the payment of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


